Ms. Rose M. Pearce, Fiscal Manager Division of Mental Health Services Arkansas Department of Human Services 4313 West Markham Little Rock, Arkansas 72205-4096
Dear Ms. Pearce:
This letter is a response to your request for approval, pursuant to the Interlocal Cooperation Act [A.C.A. § 25-20-101 et seq.], of four proposed interlocal agreements between the Department of Human Services, Division of Mental Health Services, Research  Training Institute (DMHS) and other parties. You have submitted copies of the proposed agreements. They are between:
(1) DMHS and the University of Arkansas for Medical Sciences (UAMS);
  (2) DMHS and the University of Arkansas for Medical Sciences Center for Outcomes Research and Effectiveness (CORE);
  (3) DMHS and the University of Arkansas for Medical Sciences Department of Psychiatry and Behavioral Sciences (DPBS); and
  (4) DMHS and the University of Arkansas for Medical Sciences Department of Psychiatry and Behavioral Sciences Centers for Mental Healthcare Research (CMHR).
The Interlocal Cooperation Act requires that interlocal agreements for joint or cooperative action must, if they do not establish a separate legal entity to conduct the joint or cooperative undertaking, specify the following items:
(1) The duration of the agreement;
(2) The purposes of the agreement;
  (3) The manner of financing the joint or cooperative undertaking and of establishing and maintaining a budget for it;
  (4) The methods of accomplishing termination of the agreement and for the disposal of property upon termination;
(5) Any other necessary and proper matters;
  (6) The provision for an administrator or a joint board that will be responsible for administering the joint or cooperative undertaking;
  (7) The manner of acquiring, holding, and disposing of real and personal property used in the joint or cooperative undertaking.
A.C.A. § 25-20-104(c).
Because the proposed agreements that you have submitted do not establish separate legal entities to conduct the joint or cooperative undertakings, they must specify all of the above-listed items.
I will address the proposed agreements separately.
The Agreement Between DMHS and UAMS
Under the terms of the proposed agreement between DMHS and UAMS, the parties agree generally that DMHS will provide funding of some stipends of UAMS residents in Psychiatry. They also agree to meet and further implement and refine the agreement.
The agreement further sets forth provisions explicitly addressing the purpose of the agreement, the duration of the agreement, the administrator of the agreement, the budget for the agreement and implementation thereof, the implementation and amendment of the agreement, the acquisition and disposal of property used pursuant to the agreement, and termination of the agreement.
This agreement appears to do nothing more than lay the groundwork for other agreements. To the extent that the actual substance of the agreement is set forth in the other agreements that have been submitted to the Attorney General for approval pursuant to A.C.A. § 25-20-101 etseq., the Attorney General's approval of this agreement is not necessary. However, if this agreement purports to encompass more than is set forth in the other agreements that have been submitted to the Attorney General for approval, the Attorney General's approval of this agreement is necessary. In light of that possibility, I have analyzed this proposed agreement under the requirements of the Interlocal Cooperation Act.
Having done so, I find that the agreement between DMHS and UAMS meets the requirements of the Interlocal Cooperation Act, and is therefore hereby approved in its current form.
The Agreement Between DMHS and CORE
Under the terms of the proposed agreement between DMHS and CORE, the parties agree generally that they will cooperate with the implementation of existing and new research projects; that they will each fund a portion of the costs of the projects; and that they will provide one another with needed consultation
The agreement further sets forth provisions explicitly addressing the purpose of the agreement, the duration of the agreement, the administrator of the agreement, the budget for the agreement and implementation thereof, the implementation and amendment of the agreement, the acquisition and disposal of property used pursuant to the agreement, and termination of the agreement.
Having analyzed the agreement between DMHS and CORE under the requirements of the Interlocal Cooperation Act, I find that the agreement meets those requirements, and is therefore hereby approved in its current form.
The Agreement Between DMHS and DPBS
Under the terms of the proposed agreement between DMHS and DPBS, the parties agree generally that DMHS will provide rotations, facilities, and training for residents and students in psychiatry; that DMHS will fund certain stipends for residents; that DPBS will provide residents and consultation; and that the parties will otherwise cooperate in residency training programs.
The agreement further sets forth provisions explicitly addressing the purpose of the agreement, the duration of the agreement, the administrator of the agreement, the budget for the agreement and implementation thereof, the implementation and amendment of the agreement, the acquisition and disposal of property used pursuant to the agreement, and termination of the agreement.
Having analyzed the agreement between DMHS and DPBS under the requirements of the Interlocal Cooperation Act, I find that the agreement meets those requirements, and is therefore hereby approved in its current form.
The Agreement Between DMHS and CMHR
Under the terms of the proposed agreement between DMHS and CMHR, the parties agree generally that they will cooperate with the implementation of existing and new research projects; that they will each fund a portion of the costs of the projects; and that they will provide one another with needed consultation
The agreement further sets forth provisions explicitly addressing the purpose of the agreement, the duration of the agreement, the administrator of the agreement, the budget for the agreement and implementation thereof, the implementation and amendment of the agreement, the acquisition and disposal of property used pursuant to the agreement, and termination of the agreement.
Having analyzed the agreement between DMHS and CMHR under the requirements of the Interlocal Cooperation Act, I find that the agreement meets those requirements, and is therefore hereby approved in its current form.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Suzanne Antley.
Sincerely,
WINSTON BRYANT Attorney General
WB:SBA/cyh